DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25.2021 has been entered.   The claims 1-23 have been canceled.  Claim 24 has been amended.  Claims 24-45 are pending.  Claims 43-45 are withdrawn from consideration being drawn to a non-elected invention.
Previous Rejections
The status of the application is as follows:
(a)	The prior art rejection under 35 USC 102(a)(1) or alternatively 35 USC 102(a)(2) directed to the claims 24, 26-39 and 42 as being anticipated by Jung et al is withdrawn in view of Applicant’s arguments and amendment to the claims.  The examiner agrees with Applicant’s assertion that the teachings of Jung et al do not expressly teach a lateral flow device comprising a membrane on which nucleic capture probes are adsorbed, each probe having a sequence complementary to an allelic variant of a single SNP to be genotyped.

New Ground(s) of Rejections
Claim Objections
Claims 28, 32, 36 and 37 are objected to because of the following informalities:  
(a)	Claims 28, 32, 36 and 37 appear to comprise of limitation spelled according to a Foreign Applicant.  It is suggested conforming to U.S. practice by changing “coloured” to ---colored--- (claim 28), “fibre” to ---fiber--- (claims 32, 36 and 37.   Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	The claims 24-42 are indefinite in the claim 24 at the recitation of “the amplification product comprising a label capable of directly or indirectly generating a detectable signal” because the claim appears to comprise of a gap within the steps because merely In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(b)	Claim 26 is indefinite and confusing at the recitation of “wherein the amplification products are 5’ labelled” because neither the claim 24 from which the claim depends nor the instant claim clearly recite an actual labeling step.  Thus it cannot clearly be determined how the amplification products are 5’ labelled.
(c)	The claim 28 is indefinite at the recitation of “wherein the amplification products are labelled with a colored, luminescent, fluorescent, phosphorescent or radioactive compound with an enzyme or the first member of a ligand/anti-ligand pair” because the claim appears to comprise of an improper Markush grouping.   Likewise, it cannot clearly be determined the metes and bounds of the limitation as currently written.  It is suggested amending the claim to recite ---wherein label for the amplification products is selected from the group consisting of a colored compound, luminescent compound, fluorescent compound, radioactive, compound, an enzyme or a member of a ligand/anti-ligand pair.---
(d)	Claim 32 is indefinite at the recitation of “wherein the made of nitrocellulose, polyester, glass fiber, cellulose fiber, polyether sulphone (PES) and/or cellulose ester” because the metes and bound of the claim limitation are unclear.  The claim appears to comprise of an improper Markush grouping.  It is suggested amending the claim to recited 
(e)	The claims 40 and 41 are indefinite at the recitation of “total blood” because the specification does not provide a limiting definition of the term and it cannot be determined how the limitation “total” modifies or defines the limitation “blood”.
(f)	The claim 42 lacks proper antecedent basis for the limitation “the migration buffer” and “the labelling zone” because the claim 24 from which it depends do not recite any migration zone or labelling zone and it cannot be determined what applicant is making reference to.  It is suggesting the claim such that the claim language agrees.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches various aspects of lateral flow systems as evidence by the previously cited prior art and prior art currently made of record, Cary et al (US 20100029496, effective filing date 07/2008) which teach and depict in the Figure 6 a lateral flow immune-assay using a lateral flow immunocapture device.  Cary et al teach wherein the lateral flow immunocapture device is structurally organized into at least 3 zones, comprising in linear orientation, (a) a sample pad constructed from absorbent material onto which a liquid, nucleic acid-containing sample is deposited (i.e., NASBA reaction), (b) a conjugate release pad containing a least one oligonucleotide-fitted detection particle (e.g., microsphere, bead, quantum dot), and (c) a detection zone comprising a nitrocellulose or nylon membrane containing at least one immobilized capture oligonucleotide. Cary et al states in some designs, an absorbent material which is capable of facilitating the lateral flow of the liquid sample from the sample pad end of zone is included. In some designs, the sample pad (a) and the conjugate release pad (b) are combined. In still other designs, the conjugate release pad element is eliminated, and the sample to be assayed for the presence of a target nucleic acid is mixed with the oligonucleotide-fitted detection particle prior to placing the sample onto the sample pad Para. [0026] and [0047].  
Conclusion
No claims are allowed.  However, the claims have not been rejected under prior art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637